Citation Nr: 1419927	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-24 707	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral spine intervertebral disc syndrome with degenerative arthritis and spinal stenosis (previously rated as lumbosacral strain with spondylosis from L3-S1, advanced disc degeneration at L4-5, and facet joint arthritis from L3-L4 to L5-S1), rated as 20 percent from January 14, 2010, and as 40 percent from January 27, 2014.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to August 1947.  These matters come properly before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


